Opinion issued September 15, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00260-CR
                           ———————————
                ARTHUR ALEXANDER OFFICE, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 268th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 08-DCR-048561


                         MEMORANDUM OPINION

      This is an appeal from an adjudication of guilt on a 2008 charge of

aggravated assault causing bodily injury, a second degree felony. The trial court

found true the State’s allegation in its motion to revoke that Appellant Arthur

Office violated a condition of his probation—that he not commit any offense
against the laws of Texas—when he assaulted his wife in February 2013. On that

basis, the trial court granted the State’s motion to revoke and sentenced Office to

seven years’ confinement. In his sole point of error, Office contends that the trial

court abused its discretion by admitting irrelevant and unfairly prejudicial evidence

of prior bad acts and extraneous offenses. We affirm.

                                   Background

      In 2008, Office pleaded guilty to the second-degree felony of aggravated

assault causing serious bodily injury to his wife, Erika. The trial court placed

Office on probation for four years. Between 2009 and 2013, the State filed five

motions to adjudicate Office’s guilt, and the trial court extended his probation for

two additional years. In August 2013, the State filed an amended motion for

adjudication of guilt, alleging that Office assaulted Erika with a deadly weapon in

February 2013 and committed the offense of retaliation in August 2013, by

attempting to solicit Erika’s murder.

      The trial court conducted a hearing on the State’s motion, at which it heard

testimony regarding the February 2013 assault from Erika, Office, and the

responding officer. Though accounts of the alleged February 2013 assault offered

by Erika and Office were inconsistent—Office claimed self-defense and that Erika

was the aggressor—Office admits that there was a physical altercation.

Photographs of Erika’s resulting injuries, including a bruised and swollen eye, and



                                         2
other bruises and scratches, were admitted without objection. And the responding

officer testified that, when he arrived, Erika was shaking, crying, and seemed to be

in fear for her life.

       The trial court also heard evidence regarding another of the State’s grounds

for revocation:     that Office attempted to hire Ronnie Washington, who was

Office’s barber, to murder Erika.       During the hearing, Erika, the responding

officer, Office’s probation officer, and Office himself testified about several bad

acts or extraneous offenses by Office: the predicate 2008 assault of Erika for

which Office was on probation, Office’s assault on their son, and Office’s adultery,

bankruptcy filing, and DWI convictions.

       Although the trial court did not find true the State’s allegations regarding the

alleged murder for hire, it did find true the allegation that Office assaulted Erika in

February 2013, thereby violating the condition that he “[c]ommit no offense

against the laws of [Texas].”       Accordingly, the trial court revoked Office’s

probation and assessed punishment at seven years’ confinement. Office timely

appealed.

                                     Discussion

       In his sole point of error, Office contends that the trial court abused its

discretion by admitting evidence of irrelevant and unfairly prejudicial bad acts and

extraneous offenses. Office contends that he would have received a more lenient



                                           3
sentence had this evidence been excluded, and, accordingly, he argues that the trial

court’s judgment should be reversed.

 A. Standard of Review and Applicable Law

      An appellant must preserve error in revocation hearings to challenge

evidentiary rulings on appeal. See, e.g., Fuller v. State, 253 S.W.3d 220, 232–33

(Tex. Crim. App. 2008) (holding that appellant waived appellate review of any

associated error because he made no objections to testimony at trial). To preserve

error, the complaining party must make a timely request, objection, or motion to

the trial court that (1) is sufficiently specific to make the trial court aware of the

complaint—unless it is apparent from the context—and (2) complies with the

Rules of Evidence. TEX. R. APP. P. 33.1(a). Furthermore, a party must object

every time allegedly inadmissible testimony is offered.        Johnson v. State, 84
S.W.3d 726, 729 (Tex. App.—Houston [1st Dist.] 2002, pet. ref’d) (citing

Ethington v. State, 819 S.W.2d 854, 858 (Tex. Crim. App. 1991)).

      Assuming an error is properly preserved, even if a trial court errs by

improperly admitting evidence, reversal is warranted only if the appellant

demonstrates that the erroneous admission of this evidence affected his substantial

rights. TEX. R. APP. P. 44.2(b). “It is well established that the improper admission

of evidence does not constitute reversible error if the same facts are shown by

other evidence which is not challenged.” Leday v. State, 983 S.W.2d 713, 717



                                          4
(Tex. Crim. App. 1998) (internal quotations omitted) (quoting Crocker v. State,

573 S.W.2d 190, 201 (Tex. Crim. App. [Panel Op.] 1978)). Thus, the improper

admission of evidence is harmless if the same or similar evidence is admitted

without objection at another point in the trial.

 B. Analysis

      On appeal, Office challenges the admission of several pieces of evidence he

contends were irrelevant and unfairly prejudicial. The complained-of evidence

relates generally to five subjects: (1) instances of Office’s abuse of Erika other

than the 2013 assault that formed the basis of the motion to revoke and, in

particular, the 2008 predicate assault, (2) Office’s adultery, (3) Office’s bankruptcy

filing, (4) Office’s DWI conviction, and (5) Office’s assault on his son. The State

responds that Office failed to preserve error or, alternatively, that the evidence was

admissible or its admission was harmless.

      We conclude that Office failed to preserve error with respect to four of the

categories of evidence about which he complains. Office made no objection to his

probation officer’s testimony concerning his DWI conviction or his alleged assault

on his son, nor did he object when Erika testified that they filed bankruptcy and

that Office had committed adultery. And Office did not request or obtain a running

objection to this evidence. In the absence of a running objection, the failure to

object at trial waived any error in the admission of this evidence. See TEX. R. APP.



                                           5
P. 33.1(a); Fuller, 253 S.W.3d at 232–33 (holding that appellant waived appellate

review of any associated error because he made no objections to testimony at trial);

Johnson, 84 S.W.3d at 729 (party must object every time allegedly inadmissible

testimony is offered).

      Even if Office arguably preserved error with respect to evidence related to

instances of abuse or assaults on Erika other than the assault that formed the basis

of the State’s motion to revoke, we nevertheless conclude that reversal is not

warranted. We first note that the trial court had continuous jurisdiction over the

original sentencing, and the revocation hearing is considered an extension of the

original sentencing hearing. See Cobb v. State, 851 S.W.2d 871, 874 (Tex. Crim.

App. 1993) (in sufficiency of evidence challenges in probation revocation cases,

proof of judgment and order of probation is not required so long as they appear in

the appellate record).   Because of this continuing jurisdictional nature of a

probation revocation hearing, the fact of the 2008 assault was already before the

trial court, and any admission of evidence related to the 2008 assault at the

revocation hearing would have been harmless. In addition, though Office objected

when Erika testified about the 2008 assault and other instances of abuse, Office

admitted during his testimony that he struck Erika during the 2008 incident

because she threw hot water on him. In sum, although Office objected to some

evidence about which he complains on appeal, the same or similar evidence was



                                         6
admitted without objection at other points in the trial. Accordingly, even assuming

error were preserved, we conclude that any error in admitting the complained-of

evidence was harmless. See Brooks v. State, 990 S.W.2d 278, 287 (Tex. Crim.

App. 1999) (improper admission of evidence does not constitute reversible error

and is properly deemed harmless if the same or similar facts are proved by other

properly admitted evidence); Anderson v. State, 717 S.W.2d 622, 627 (Tex. Crim.

App. 1986) (same). 1


                                     Conclusion

      We affirm the trial court’s judgment.




                                               Rebeca Huddle
                                               Justice

Panel consists of Chief Justice Radack, Justice Bland, and Justice Huddle.

Do not publish. Tex. R. App. P. 47.2(b).




1
      We also note that the trial court commented generally that it would disregard
      evidence unrelated to the grounds for revocation alleged in the State’s motion. See
      Herford v. State, 139 S.W.3d 733, 735 (Tex. App.—Fort Worth 2004, no pet.)
      (assuming trial court disregarded inadmissible evidence when record reflected
      similar comment); Corley v. State, 987 S.W.2d 615, 621 (Tex. App.—Austin
      1999, no pet.) (likelihood that extraneous evidence will unfairly prejudice the
      defendant is diminished in bench trial).

                                           7